Case 2:18-mj-07038-CLW Document 94 Filed 12/20/19 Page 1 of 2 PageID: 204




                       UNITBD STATBS DISTRICT COURT
                           DISTRICT OF NEW JERSEY

  UNITED STATES OF AMERICA                    Hon. Cathy L. Waldor
              v.                              Mag.No. 18-7038(CLW)
   HENRY GRADY JAMES IV                       Order for Continuance

              This matter having been opened to the Court by Craig Carpenito,

  United States Attorney for the District of New Jersey (Lakshmi Srinivasan

  Herman, Assistant United States Attorney, appearing), and defendant Henry

  Grady James IV (Howard B. Brownstein, Esq., appearing} for an order granting

  a continuance of the proceedings in the above~captioned matter; and the

  defendant being aware that he has the right under 18 U.S.C. § 3161(b) to have

  the matter presented to a Grand Juzy within thirty (30) days of his arrest; and

  the defendant through his attorney having consented to this twelfth

  continuance; and for good and sufficient cause shown,

              IT IS THE FINDING OF THIS COURT that this action should be

  continued for the following reasons;

              1.    The United States and the defendant seek time to engage in

  plea negotiations, and a plea of this matter would render a trial unnecessary;

              2.    The defendant has consented to the aforementioned

  continuance;
              3.    The grant of a continuance will likely conserve judicial

  resources; and
Case 2:18-mj-07038-CLW Document 94 Filed 12/20/19 Page 2 of 2 PageID: 205




              4.     Pursuant to Title 18 of the United States Code, Section

  3161(h){7)(A), the ends of justice served by granting the continuance outweigh

  the best interests of the public and the defendant in a speedy trial.

              WHEREFORE, it is on this& day of December, 2019,

              ORDERED that the proceedings in the above-captioned matter are

  continued from the date this order is signed through, and including, Febn1ary

  29,2020;and

              IT IS FURTHER ORDERED that the aforementioned period shall be

  excludable in computing time under the Speedy Trial Act of 1974 .
                                              . - , / ~ - ~ . , 'If   ~_,,,,_
                                              ~,-')~.V~j ~            rv~r

                                         HON. CATHY L. WALDOR
                                         United States Magistrate Judge


  Consented and Agreed to by:



 Howard B. Brownstein, Esq.
 Counsel for Defendant




 ~  shmi Srinivasan Herman
 Assistant United States Attorney




                                          2
